DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 10/28/2020.
Claims 1-24 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 11-17, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aso et al (US 8,225,771).

As to claims 1 and 15 Aso discloses a method of transitioning an engine from a first operational mode (see abstract for full cylinder mode) to an all cylinder cutoff operating mode (abstract) using a skip fire approach in which some working cycles are fired and other working cycles are skipped, the method comprising:
gradually reducing the fraction of the working cycles that are fired to a threshold firing fraction (from a full cylinder mode to a half cylinder mode, have the cylinders being the threshold); and
deactivating all of the working chambers after reaching the threshold firing fraction (abstract).

As to claims2 and 17 Aso discloses the logic of moving to a firing fraction in the range of 0.12 to 0.4.  See figure 2.  The engine moves from firing all the cylinders during the idling, to 3 cylinders as the ignition goes off in to a cylinder shut off deactivation control mode, to a stop positon control in which the system is shown firing 1 cylinder.  Before the engine is stopped.  The 1 cylinder firing mode is a 1/8 fraction which is in the range of 0.12 to 0.4.


As to claims 3 and 21 Aso discloses a method as recited in claim 1 wherein the first operational mode is an all cylinder firing mode (abstract).

As to claims 4 and 22 Aso discloses a method as recited in claim 1 wherein the first operational mode is a skip fire operational mode (skipping half the cylinders) (abstract).

As to claim 5 Aso discloses a method as recited in claim 1 wherein the working chambers associated with working cycles that are not fired during the gradual reduction are deactivated during the working cycles that are not fired. 
The deactivated cylinders are deactivated and not firing during there would be working cycles.

As to claim 10 Aso discloses a method as recited in claim 1 wherein fuel is not injected into the working chambers associated with the skipped working cycles during the skipped working cycles. (column 6 lines 1-20)

As to claim 11-13 Aso discloses a method as recited in claim 1 wherein the engine is capable of being spark-ignition engine, a diesel engine and a compression-ignition engine. 
The engine has a fuel injector and an ignition switch that is controlled to deactivate the individual cylinders.  All features that would be used to deactivate cylinders in all the above internal combustion engine types. (column 6 lines 10-35)

As to claim 14 Aso discloses a method as recited in claim 1 wherein working chambers associated with skipped working cycles are deactivated during the skipped working cycles such that fuel is not injected into such working chambers during the skipped working cycles. (column 6 lines 10-35)

As to claim 16 Aso discloses an engine controller as recited in claim 15 further configured to deactivate working chambers associated with skipped working cycles during the skipped working cycles such that air is not pumped through such working chambers during the skipped working cycles. (column 6 lines 10-35)

As to claim 23 Aso discloses an engine comprising:
a plurality of working chambers (figure 1); and	
an engine controller (10) as recited in claim 15.

As to claim 24 Aso discloses an engine controller as recited in claim 15 wherein the engine controller (10) is further configured to direct fuel injectors not to inject fuel into the working chambers associated with the skipped working cycles during the skipped working cycles (column 6 lines 10-35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aso et al. (US 8,225,771).

As to claim 6, 7 18 and 19 Aso discloses a method as recited in claim 1  of reducing the cylinder operation, but is silent to further comprising increasing driveline slip when deactivating all of the working chambers or while all of the cylinders are deactivated to reduce a coupling between vehicle speed and engine speed. However it is known in the art that during Idle the engine and the driveline are not connected to prevent the engine from stalling.  Idling is the process of keeping the vehicle stationary . 

Allowable Subject Matter
Claims 8, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is not a lot of prior art which combine the methods of skip fire with the methods of stopping an engine.  Most of the prior art that exists belongs to the applicant.  The applicant has been careful to include that art with this application through CIP and Divisional cases protecting their property.  
Claims 8 and 20 is a use of the skip fire to decelerate the engine during a release of the driveline in the transition to idle, pre-idle conditions.  This is a specific release area different from the known idle condition.  It is not common for the transmission to release during the drop to idle as the transmission is usually still used for braking the vehicle speed. Therefore this is a novel combination of slipping the transmission while increasing the cylinder activation after decreasing the cylinder activation.
As to claim 9 the prior art clearly pumps air to the non-working cylinders for a purpose. That purpose is to help the emission systems.  There is prior art that would stop valve activation.  But to combine that art with this application would destroy the intention of the art to continue to pump air to the emissions systems. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to skip fire systems is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747     


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747